710 A.2d 55 (1998)
L.B. FOSTER COMPANY, Respondent,
v.
LANE ENTERPRISES, INC., Petitioner.
Nos. 0713 W.D. Allocatur Docket 1997.
Supreme Court of Pennsylvania.
April 15, 1998.
John B. Consevage, Harrisburg, for petitioner.
Prior report: Pa.Super., 700 A.2d 465.
AND NOW, this 15th day of April 1998, the Order of the Superior Court is reversed. Pa.R.Civ.P. 227.1 requires parties to file post-trial motions in order to preserve issues for appeal. If an issue has not been raised in a post-trial motion, it is waived for appeal purposes. See Benson v. Penn Central Transportation Company, 463 Pa. 37, 342 A.2d 393 (1975) and Commonwealth v. Metz, 534 Pa. 341, 633 A.2d 125 (1993).
This matter is remanded to the trial court for reinstatement of the verdict.